                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 QUENTIN R. JOHNSON,                             )
                                                 )
        Petitioner,                              )
                                                 )        No. 2:17-cv-02724-TLP-tmp
 v.                                              )
                                                 )
 ANTHONY ALEXANDER, INTERIM                      )
 DIRECTOR OF THE SHELBY COUNTY                   )
 DIVISION OF CORRECTIONS,                        )
                                                 )
        Respondent.                              )


ORDER GRANTING RESPONDENT’S MOTION TO DISMISS, DENYING PETITION
UNDER 28 U.S.C. § 2241, CERTIFYING THAT AN APPEAL WOULD NOT BE TAKEN
            IN GOOD FAITH, AND DENYING LEAVE TO PROCEED
                       IN FORMA PAUPERIS ON APPEAL


       Respondent moves to dismiss Plaintiff’s habeas petition arguing that Petitioner is no

longer in custody and the habeas petition is thus moot. (ECF 18.) Petitioner failed to respond

and mail sent to him by the Court has been returned as undeliverable. (See ECF No. 19.) For

the reasons below, the Court GRANTS Respondent’s Motion to Dismiss.

                                       BACKGROUND

      Petitioner Quentin R. Johnson filed this pro se petition for writ of habeas corpus under 28

U.S.C. § 2241 while he was incarcerated at the Shelby County Detention Center in Bartlett,

Tennessee (“Jail”). (ECF No. 1.) He requested to be extradited on his federal detainer so that

he could begin serving his federal sentence. (Id. at PageID 2.) Petitioner also asked the Court

to order that his federal sentence run concurrent with his state sentence. (Id. at PageID 7.) The

Court later ordered Respondent to answer the § 2241 Petition. (ECF No. 14.)
          Thereafter, the Court became aware that Petitioner was released from state custody on

    August 13, 2018, and he was transferred to the United States Penitentiary in Atlanta, Georgia

    (“USP Atlanta”).1 Plaintiff did not inform the Court of his transfer. As such, the Court ordered

    Petitioner provide any future change of address and warned him that failure to advise the court

    of his address change could result in his case being dismissed without additional notice. (ECF

    No. 16.) The docket was updated to reflect Petitioner’s new address. (Id.) Nevertheless, this

    order was later returned as undeliverable to Petitioner at USP Atlanta. (ECF No. 19.)

          Respondent now moves to dismiss the § 2241 petition arguing that the Court is without

    jurisdiction because Petitioner is no longer in state custody. (ECF No. 18.)

                                                ANALYSIS

          Federal courts do not possess unlimited authority to hear cases. Article III of the

    Constitution limits the authority of federal courts to decide only those matters presenting an

    actual “Case” or “Controversy.” Hollingsworth v. Perry, 570 U.S. 693 (2013) (citing U.S.

    Const., art. III, § 2). This is “a cradle-to-grave requirement that must be met in order to file a

    claim in federal court and that must be met in order to keep it there.” Fialka-Feldman v.

    Oakland Univ. Bd. of Trustees, 639 F.3d 711, 713 (6th Cir. 2011). “[A] federal court has no

    authority to give opinions upon moot questions or abstract propositions, or to declare principles

    or rules of law which cannot affect the matter in issue in the case before it.” Church of

    Scientology of California v. United States, 506 U.S. 9, 12 (1992) (internal quotation marks

    omitted); see also Coal. for Gov't Procurement v. Fed. Prison Indus., Inc., 365 F.3d 435, 458




1
 The Federal Bureau of Prisons website indicates that Petitioner, Bureau of Prisons Register No.
23552-076, is incarcerated at USP Atlanta and is scheduled to be released on December 3, 2019.
See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last accessed
Apr. 25, 2019).
                                                     2
(6th Cir. 2004) (“Under the ‘case or controversy’ requirement, we lack authority to issue a

decision that does not affect the rights of the litigants.”). The mootness question turns on

whether a federal court can afford a litigant any “effectual relief.” Coal. for Gov't Procurement,

365 F.3d at 458.

      Petitioner here has now been released from state custody and is now serving his federal

sentence. His request to be extradited on his federal detainer is thus moot. Also, Respondent

did not implement Plaintiff’s federal sentence nor is he able to change Petitioner’s federal

sentence to have it run concurrent with his state sentence. Thus, Petitioner’s injury can neither

be traced to Respondent nor can it be redressed by a favorable decision. See Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, (1998). As such, Petitioner has no standing to bring

this claim.

      The Court thus GRANTS the Motion to Dismiss.

                                      APPELLATE ISSUES

      Federal prisoners who file petitions under 28 U.S.C. § 2241 challenging their federal

custody need not obtain certificates of appealability under 28 U.S.C. § 2253(c)(1). Durham v.

U.S. Parole Comm'n, 306 F. App'x 225, 229 (6th Cir. 2009); Melton v. Hemingway, 40 F. App'x

44, 45 (6th Cir. 2002) (“a federal prisoner seeking relief under § 2241 is not required to get a

certificate of appealability as a condition to obtaining review of the denial of his petition”); see

Witham v. United States, 355 F.3d 501, 504 (6th Cir. 2004) (28 U.S.C. § 2253 “does not require

a certificate of appealability for appeals from denials of relief in cases properly brought under §

2241, where detention is pursuant to federal process”).

      A habeas petitioner seeking to appeal must pay the $505 filing fee required by 28 U.S.C.

§§ 1913 and 1917. To appeal in forma pauperis in a habeas case under 28 U.S.C. § 2241, the



                                                 3
petitioner must obtain pauper status under Federal Rule of Appellate Procedure 24(a). Kincade

v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997). Rule 24(a) provides that a party seeking

pauper status on appeal must first move in the district court, along with a supporting affidavit.

Fed. R. App. P. 24(a)(1). But Rule 24(a) also provides that if the district court certifies that an

appeal would not be taken in good faith, or otherwise denies leave to appeal in forma pauperis,

the petitioner must move to proceed in forma pauperis in the appellate court. See Fed. R. App.

P. 24(a)(4)–(5).

      The Court determines that any appeal would not be taken in good faith for the same

reasons that the § 2241 Petition is denied. This Court therefore CERTIFIES that any appeal

would not be taken in good faith. Leave to appeal in forma pauperis is DENIED. If Petitioner

wishes to appeal, he is now on notice that he must pay the $505 appellate filing fee in full or

move to proceed in forma pauperis on appeal with the Sixth Circuit Court of Appeals. See Fed.

R. App. P. 24(a)(5).

                                         CONCLUSION

      For these reasons, the Court GRANTS Respondent’s Motion to Dismiss and DENIES

Petitioner’s § 2241 Petition. The Court also CERTIFIES that any appeal would not be taken in

good faith. Petitioner is, therefore, DENIED leave to proceed in forma pauperis on appeal.

      SO ORDERED, this 14th day of May, 2019.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 4
